Citation Nr: 0433645	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  00-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 0 percent disabling 
effective May 1, 1995, 10 percent disabling effective March 
31, 1999, and 20 percent effective March 1, 2001, on appeal 
from the initial award of service connection for arthralgia 
of the left ankle.

2.  Entitlement to a rating in excess of 0 percent disabling 
effective May 1, 1995, 10 percent disabling effective March 
31, 1999, and 20 percent effective March 1, 2001, on appeal 
from the initial award of service connection for arthralgia 
of the right ankle.

3.  Entitlement to a rating in excess of 10 percent disabling 
effective May 1, 1995, and 40 percent disabling effective 
February 4, 2000, on appeal from the initial award of service 
connection for left scoliosis of the spine and degenerative 
joint disease of the L6-S1 vertebrae.

4.  Entitlement to a determination of permanence of total 
disability rating due to individual unemployabilty (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1980 to April 
1995.

This appeal is from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The rating decision implemented a 
December 1999 decision of the Board of Veterans' Appeals, 
which granted service connection for the conditions at issue 
in this appeal.  The veteran disagreed with the initial 
ratings.  She has continued to prosecute her claim subsequent 
to the increases in disability ratings in stages between the 
effective date of service connection and the initial rating 
of each disability and the present.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2001, the veteran reported a May 2001 award of Social 
Security disability benefits, purportedly based on service-
connected disabilities.  In October and December 2001, the RO 
requested the SSA to provide medical records.  SSA replied in 
October 2002 that the records were lost.  Two years have 
passed.  VA should make one last attempt to obtain the SSA 
records before concluding efforts to obtain them are futile.  
See 38 C.F.R. § 3.359(c)(2) (2004).  Whereas SSA records of 
unknown content potentially affect all claims at issue on 
appeal, action on the ankle claims will be deferred.

The veteran seeks higher ratings for her back and both ankle 
disabilities.  There are two March 2002 examination reports 
that address the veteran's spine.  One diagnosed low back 
pain secondary to congenital abnormalities plus disc disease.  
The other diagnosed degenerative joint disease of the 
lumbosacral spine with loss of function due to pain.  It is 
unclear whether disc disease is erroneously diagnosed in one 
report or is erroneously omitted in the other.

The Board must know whether the veteran has disc disease, and 
if so, whether it is a progression of her service-connected 
back disorder.  See 38 C.F.R. § 4.13 (2004).  It is important 
to know, because she is at the maximum rating for her back 
disability unless she has intervertebral disc syndrome, for 
which a higher rating is authorized if the criteria are met.  
Moreover, the rating criteria for back disability have 
changed since the March 2002 examinations, and new 
examinations are necessary to obtain information responsive 
to the new criteria.

The RO granted entitlement to TDIU in April 2001.  The 
veteran disagreed with the effective date of the award and 
with the failure to find her permanently totally disabled.  
The RO issued a statement of the case in January 2003 that 
addressed the effective date, from which the veteran has not 
appealed, but it did not address the matter of permanent 
total rating.  See 38 C.F.R. § 3.340(b) (2004).  A matter 
subject to a governing regulation is an appealable matter.  
The March 2003 notice of the a January 2003 rating action 
informed the veteran that there would be no scheduled 
examinations.  It could be inferred, but is not clear, that 
that amounts to a finding of permanence under section 
3.340(b).  Moreover, the veteran filed an NOD and cannot be 
required to file another.  VA must provide the veteran an SOC 
on matters governed by section 3.340(b).  Manlincon v. West, 
12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

1.  Request medical records on the 
veteran from the SSA.  Document the 
request and the response in the claims 
file.

2.  Schedule the veteran for a VA 
orthopedic examination of her lumbar 
spine.  Provide the examiner with the 
claims file.

?	The examiner is to identify 
disability from and related to left 
scoliosis and degenerative joint 
disease of L6-S1, and diagnose or 
rule out degenerative disc disease.  
If degenerative disc disease is 
diagnosed, the examiner must provide 
an opinion whether it is less than, 
equal to, or greater than 50 percent 
probable that degenerative disc 
disease is a progression of or 
related to the service-connected 
scoliosis and degenerative joint 
disease of L6-S1.

?	  The examiner should note ranges of 
motion of flexion, extension, 
lateral flexion, and rotation, 
exacerbations of functional 
impairment due to pain and excess 
fatigability.  If the veteran has 
disc disease that is at least as 
likely as not a progression of 
service-connected lumbar conditions, 
the examiner should report whether 
there is any intervertebral disc 
syndrome.

?	If the veteran has intervertebral 
disc syndrome, the examiner should 
report whether the veteran has 
incapacitating episodes of 
intervertebral disc symptoms, i.e., 
a period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
a physician and treatment by a 
physician, and if so, the frequency 
and duration of the episodes.

3.  Review the claim under 38 C.F.R. 
§ 3.340(b) for a finding of permanent 
total disability, 38 C.F.R. § 19.26 
(2004), providing notice of the 
information and evidence necessary to 
substantiate a claim of permanent total 
disability and of the veteran's 
obligations to produce information and 
evidence and of VA's duty to obtain 
information and evidence, and conduct any 
other development pertinent to the issue.  
38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2004), 
and issue an SOC, 38 C.F.R. §§ 19.29, 
19.30 (2004); Manlincon v. West, 12 Vet. 
App. 238 (1999).  NOTE: the decision on 
this claim may not be announced in an 
SSOC.  38 C.F.R. § 19.31(a) (2004).

4.  Readjudicate the claims for higher 
initial ratings for right and left ankle 
arthralgia and for left scoliosis with 
L6-S1 degenerative joint disease.  If any 
claim remains denied, provide the 
appellant and her representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



